Citation Nr: 0335099	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  03-02 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle fracture prior to February 14, 
2003.

2.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Charlisa Moore, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Regional 
Office (RO) that increased the evaluation assigned for the 
veteran's service-connected right ankle disability from 
noncompensable to 10 percent, effective August 22, 2001.  The 
veteran disagreed with the assigned rating.  Based on the 
receipt of additional medical evidence, a Decision Review 
Officer, in March 2003, assigned a 20 percent rating for the 
right ankle disability, effective February 14, 2003.  
Accordingly, this decision encompasses both the July 2002 
rating decision and the March 2003 rating decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The record reflects that in a VA examination dated in 
February 2003, the examiner noted that the veteran had 
immobility of the right ankle with no swelling and minimal 
tenderness.  The February 2003 VA examination report also 
indicates that the examiner noted that the veteran was 
wearing an ankle splint.  However, the record remains unclear 
as to whether the veteran's wearing of the ankle splint was a 
factor in the immobility of the ankle.  Moreover, a reported 
VA outpatient treatment record dated in August 2001 reveals 
that the veteran had motion in the right ankle.  Thus, 
because of the inconsistency between the February 2003 
examination finding of ankylosis and the presence of other 
medical findings that suggest otherwise, a new examination of 
the veteran's right ankle is warranted.
 
The current law requires that examinations on which ratings 
are based adequately portray the functional loss of the 
ability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examiner must inquire at to whether the 
veteran's right ankle joint exhibits weakness of movement, 
excess fatigability or incoordination, and whether pain could 
significantly limit functional ability during flare-ups or if 
the ankle is used repeatedly over a period of time.  The 
examiner must also inquire into the degree of additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination. 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his right ankle 
disability since 1999.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his right ankle 
disability.  The orthopedic examiner 
should comment on any functional 
impairment due to pain and the pathology 
associated with pain should be described.  
With respect to the veteran's subjective 
complaints of pain, the examiner should 
be requested to specifically comment on 
whether pain is visibly manifested on 
movement of the right ankle joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected disability and the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiner should also determine whether 
the right ankle joint exhibits less 
movement than normal, more movement than 
normal, weakened movement, excess 
fatigability, or incoordination.  All 
necessary tests, including to obtain 
range of motion findings in degrees, 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



